PER CURIAM: *
Granted in part; denied in part. This case is remanded to the district court for purposes of conducting an evidentiary hearing on relator’s claim that the state knew or should have known that Richard “Funk” Perkins lied at trial about his knowledge of, or the benefit he hoped to derive from, the reward offered by the victim’s family and that the state did nothing to correct the witness’s testimony disavowing any motive or bias in the case. See United States v. Bagley, 473 U.S. 667, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985); Napue v. Illinois, 360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959). In all *1304other respects, petitioner’s original and supplemental applications are denied.
MARCUS and WATSON, JJ., dissent from the order.

Hall, J., not on panel. Rule IV, Part 2, § 3.